Citation Nr: 0803674	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-10 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dry scalp as 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a right shoulder 
disorder.   

4.  Entitlement to service connection for a cervical spine 
disorder (claimed as neck pain).  

5.  Entitlement to service connection for a toe disorder, 
bilateral (claimed as toe pain and burned toenails).  

6.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.   


8.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.  

9.  Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently evaluated as 10 percent 
disabling.  

10.  Entitlement to an increased evaluation for 
chondromalacia patella, right knee, currently evaluated as 10 
percent disabling.  

11.  Entitlement to an increased evaluation for lumbosacral 
strain, claimed as sciatic neuropathy and deteriorating 
intervertebral disk disease, currently evaluated as 20 
percent disabling. 

12.  Entitlement to an increased (compensable) initial 
evaluation for peripheral neuropathy, right upper extremity 
and left upper extremity.  

13.  Entitlement to an increased (compensable) initial 
evaluation for peripheral neuropathy, right lower extremity 
and left lower extremity.   

14.  Entitlement to an increased initial evaluation for 
disability due to a depressive disorder, currently evaluated 
as 10 percent disabling.

15.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1979 through October 
1993, followed by unverified periods of reserve component 
service.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted in August 2007 
by the undersigned Acting Veterans Law Judge.  During the 
hearing, the veteran withdrew his appeal for an effective 
date prior to January 11, 2005, for a grant of an increased 
evaluation to 10 percent for bilateral hearing loss.  The 
veteran's withdrawal of that issue from his appeal is valid 
and the claim is no longer here on appeal.  38 C.F.R. § 
20.204(a), (b) (2007).  The veteran also submitted additional 
evidence at that hearing, and waived Regional Office 
consideration of that evidence.  38 C.F.R. §§ 19.37, 20.1304 
(2007).  The Board also notes that, in correspondence dated 
in December 2006, the veteran withdrew an appeal for an 
initial compensable evaluation for erectile dysfunction.  The 
withdrawal of that appeal is valid and the claim is no longer 
here on appeal.

The claims of entitlement to service connection for dry scalp 
as secondary to service-connected diabetes mellitus, for a 
left shoulder disorder, and for a cervical spine disorder, 
are addressed in the REMAND portion of the decision below.  
The claims for an increased evaluation for lumbosacral 
strain, claimed as sciatic neuropathy and intervertebral disc 
disease, and for an increased (compensable) initial 
evaluation for peripheral neuropathy, right and left lower 
extremities, and the claim for TDIU, are also addressed in 
the REMAND portion of the decision below.  The claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a currently diagnosed right 
shoulder disorder.

3.  The veteran has tinea pedis and tinea unguinum as a 
result of his service-connected diabetes mellitus.  

4.  The veteran has Level IV bilateral hearing loss.

5.  The veteran's service-connected diabetes mellitus, type 
II, has not been shown to require more than treatment with 
insulin and restricted diet.

6.  Fatigue and memory loss are not medically attributed to 
diabetes.  

7.  The veteran's hemorrhoids cause occasional rectal 
bleeding and discomfort, but are not large, thrombotic, or 
irreducible with excessive redundant tissue.

8.  The veteran experiences bilateral knee pain without 
objective medical evidence of instability in either knee.  

9.  Peripheral neuropathy of the right upper extremity and of 
the left upper extremity is not manifest by generalized motor 
weakness or weakness of any specific muscle or motion in 
either upper extremity, and there is no objective sensory 
loss, other than mild decrease in sensation on monofilament 
testing in each palm.  

10.  The veteran experiences occupational and social 
impairment with an occasional decrease in efficiency due to 
symptoms of his depressive disorder such as a depressed mood 
and anxiety.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service nor is such a disability presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Tinea pedis and tinea unguinum (claimed as toe pain and 
burned toenails) were incurred as a proximate result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3.  Criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, 
Diagnostic Code 6100 (2007).

4.  Criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp 2006); 38 
C.F.R. §§ 4.1-4.16, 4.119, Diagnostic Code 7913 (2007).

5.  Criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp 2006); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Code 7336 (2007).

6.  Criteria for an evaluation in excess of 10 percent for 
chondromalacia patella, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2007).

7.  Criteria for an evaluation in excess of 10 percent for 
chondromalacia patella, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5262 (2007).

8.  Criteria for a compensable evaluation for peripheral 
neuropathy, right upper extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1-4.16, 4.123, 4.124, 4.124a, 
Diagnostic Code 8515 (2007).

9.  Criteria for a compensable evaluation for peripheral 
neuropathy, left upper extremity, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1-4.16, 4.123, 4.124, 4.124a, 
Diagnostic Code 8515 (2007).

10.  Criteria for a 30 percent evaluation for disability due 
to a depressive disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1-
4.16, 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
entitlement to higher ratings and entitlement to a total 
rating based on individual unemployability, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006), was provided in March 2006 and June 
2006 letters.  Accordingly, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notices was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additional notice 
was followed by readjudication of the claims on appeal by way 
of Supplemental Statements of the Case issued in October 2006 
and May 2007.  Thus, all notices are deemed pre-decisional as 
per Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
including Social Security Administration records, affording 
him physical examinations, obtaining medical opinions as to 
the etiology and severity of disabilities, and by affording 
him the opportunity to give testimony before the Board in 
August 2007.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Significantly, 
neither the veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of any claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Accordingly, the Board will now 
turn to the merits of the veteran' claims.


I.  Claims for service connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Arthritis is defined by statute or 
regulation as a "chronic" disease for which service 
connection may be presumed, but an infectious disease, such 
as tinea pedis, is not defined as chronic.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury . . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.




Right Shoulder Disorder 

The veteran contends that he developed a right shoulder 
disability during service and that he currently experiences 
pain in that shoulder.  He testified before the Board that he 
did not recall a specific incident in which he injured his 
shoulder, but that the wear and tear of service activities 
caused him to develop right shoulder pain.

The veteran's service medical records include a March 1981 
treatment note which reflects that the veteran complained of 
low back pain, but the provider did not state that the 
veteran complained of right arm or shoulder pain.  Reports of 
periodic examinations conducted in June 1983 and May 1989 are 
devoid of any notation of a complaint about the right 
shoulder or an injury to the right shoulder.  

A June 1992 report of Medical Board examination does not 
include any reference to a right shoulder disability.  The 
report of separation examination conducted in August 1993 
describes the upper extremities as normal.  No disorder of 
the right shoulder was described by the veteran in the report 
of medical history he completed as part of the separation 
examination, nor was the veteran's right shoulder mentioned 
in the medical history completed by the medical provider at 
separation.

The veteran did not claim service connection for a right 
shoulder disorder in his initial October 1993 claims for 
service connection.  The reports of VA examinations conducted 
in December 1993 and January 1997 are devoid of any reference 
to right shoulder pain.  The January 1997 evaluation report 
discloses that right shoulder abduction was to 180 degrees, 
internal and external rotation were to 90 degrees, and elbow 
flexion and forearm movement were normal.  This range of 
motion is defined by VA regulation as essentially full normal 
range of motion.  See 38 C.F.R. § 4.71, Plate I.

A January 2002 medical report provided for purposes of a 
Social Security Administration evaluation reflects that a 
provider identified cervical spondylosis with left 
radiculitis to the shoulder and arm as an assigned diagnosis, 
but the health care provider did not assign a diagnosis of 
right radiculitis or note right shoulder pain.  VA outpatient 
treatment notes in 2004 and 2005 describe complaints of left 
shoulder pain and left arm pain, but include no notation 
regarding right shoulder pain.  In a statement received in 
January 2005, the veteran stated that he had "constant 
chronic pain in neck and shoulder."  This statement was 
accepted as a claim for service connection for a right 
shoulder disorder as well as for a left shoulder disorder, 
but the veteran has not provided specific allegations as to 
his right shoulder disorder.  He testified at his August 2007 
Travel Board hearing that he had pain in his "shoulders," 
but made no specific allegations as to the right shoulder, 
other than to state he did not believe he had arthritis in 
either shoulder.  

A treatment note dated in June 2007 states that the veteran 
has generalized osteoarthritis.  There is, however, no 
specific diagnosis of osteoarthritis of the right shoulder.  
No objective abnormality of the right shoulder has been 
identified by any health care professional.  Although 
radiologic examination of the left shoulder has been 
conducted, there is no evidence that the veteran or any 
provider has requested radiologic evaluation of the veteran's 
right shoulder.

"Disability" means impairment in earning capacity resulting 
from diseases and injuries and their residual conditions.  
See 38 C.F.R. § 4.1.  See also Allen v. Brown, 7 Vet. App. 
439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
A symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the 
absence of a current disability for which service connection 
may be granted, the claim for service connection for right 
shoulder pain is not a claim which VA is authorized to grant.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Given the evidence as outlined above, the Board finds no 
evidence of a current right shoulder disability.  In the 
absence of any current medical diagnosis of a right shoulder 
disorder, the veteran's right shoulder pain does not 
constitute a disability for which service connection may be 
granted.  As such, service connection must be and is denied.

Bilateral Toe Disabilities 

The veteran contends that he developed a toe disability 
either during service or as a result of his service-connected 
diabetes.  His service medical records disclose that he 
sought treatment for discoloration of two toenails in May 
1986.  A diagnosis of tinea unguinum was assigned.  

On VA examination in March 2003, the veteran reported chronic 
scaling between his toes and reported that he had abnormal 
toe nails.  Several toenails were thickened and discolored 
and there was mild interdigital maceration in the fourth web 
space of each foot.  There was no significant plantar scale.  
Following a complete examination, the examiner opined that 
the veteran had complications of diabetes mellitus, including 
mild tinea pedis and onychomycosis.  

Based on a review of the medical evidence, the Board finds 
that the veteran's toe disorders are proximate results of his 
service-connected diabetes mellitus.  The one medical opinion 
of record is not refuted in the medical evidence.  As such, 
the preponderance of the evidence is favorable to the 
veteran, the claim for service connection for tinea pedis and 
onychomycosis (tinea unguinum) is granted.  

II.  Claims for increased disability evaluations

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require 
consideration of the medical evidence of record compared to 
the criteria in the VA Schedule for Rating Disabilities.  See 
38 C.F.R., Part 4.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  In this 
instance, consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluation in excess of 20 percent for diabetes mellitus

The severity of the veteran's disability due to diabetes 
mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under that diagnostic code, a 20 percent rating 
is warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when there is 
also evidence of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.


Clinical records since the veteran submitted his January 2005 
claim for an increased evaluation for diabetes mellitus 
confirm the accuracy of the veteran's testimony that he is 
required to use insulin twice daily, as well as oral anti-
hypoglycemic medications, and that he had been advised to 
follow a restricted diet.  He reported no hospitalizations 
for high or low blood sugar.  

Clinical records reflect that, after the veteran voiced 
complaints of fatigue in early 2005, microcytic anemia was 
found on laboratory examination.  The examiners considered 
several possible causes for the anemia, but diagnostic 
evaluation failed to reveal the cause.  The clinical records 
reflect, however, that the providers did not suggest that the 
veteran's diabetes was a possible cause of anemia.  The 
veteran's medical providers also discussed his complaints of 
fatigue in relationship to diagnosed depression.  Therefore, 
fatigue does not serve as a factual basis to support an 
increased evaluation for diabetes.  

The most recent evaluation of the veteran's diabetes 
associated with the clinical records was conducted in June 
2007.  At that time, the veteran was again advised about use 
of insulin and oral medications to control blood sugar 
levels, control of diet, proper foot care, and the need to 
monitor blood sugar regularly, but there is no discussion of 
exercise and/or restriction of activities.

The record does not indicate that any medical provider has 
stated that the veteran should not engage in any activity as 
a result of his diabetes.  Rather, the evidence reflects that 
the veteran voluntarily restricts his activities as a result 
of back and knee pain, but, throughout the medical evidence, 
the veteran has been encouraged by the providers to exercise 
more regularly.  None of the VA outpatient records or 
examination reports have indicated that the veteran's own 
personal activities are restricted due to his diabetes 
mellitus.  Since there is no medical evidence that the 
veteran's activities are restricted, an increased evaluation 
to 40 percent is not warranted under Diagnostic Code 7913.  
See Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Following a complete review of the record as outlined above 
along with the veteran's credible testimony, the Board finds 
that the veteran's diabetes is most appropriately evaluated 
as 20 percent disabling.  There is no suggestion in the 
record that his disability had periods of worsening so as to 
allow for the assignment of staged ratings.  As such, the 
preponderance of the evidence is against the claim and a 
rating higher than 20 percent is denied.
Evaluation in excess of 10 percent for bilateral hearing loss

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  
Severity of disability due to hearing loss is established, 
considering the pure tone threshold average and speech 
discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  See 38 C.F.R. 
§ 4.85(b), Table VI.  Disability ratings are assigned by 
combining the level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 
345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

The veteran underwent VA audiological evaluations in February 
2005.  In February 2005, average puretone thresholds were 
57.5 decibels (dB) in the right ear and 57.5 dB in the left 
ear.  The veteran's speech recognition ability was 80 percent 
in each ear.  When evaluated against Table VI, the findings 
result in numerical values of level IV in the right ear and 
level IV in the left ear.  The assignment of level IV 
bilaterally is based on resolving in the veteran's favor the 
question of whether a 57.5 dB hearing loss is closer to 57 
dB, which would warrant assignment of a level III rating, or 
to 58 dB, to warrant assignment of a level IV rating.  
Mechanical application of these values to Table VII, 38 
C.F.R. § 4.85, Diagnostic Code 6100, results in a 
determination that the veteran's bilateral hearing loss is no 
more than 10 percent disabling.  

The clinical records reflect that the veteran's hearing loss 
was assessed by his treating providers in 2007 because his 
hearing aids were not working.  Audiometric testing was not 
conducted, but new hearing aids were requested.  

The veteran testified before the Board that his hearing had 
remained stable since it was last examined.  He stated that 
he had difficulty hearing sometimes even with his hearing 
aids in and believed that a higher rating should be assigned.

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current disability rating as evidenced by the fact that he 
now requires more advanced hearing aids.  As previously 
stated, however, the assignment of a disability rating for 
hearing impairment is derived from a mechanical application 
of the rating schedule to the specific numeric designations 
assigned after audiometry evaluations are rendered.  Absent 
evidence of an exceptional pattern of hearing loss as 
reflected in 38 C.F.R. § 4.86 or evidence of the need to 
assign a rating on an extra-schedular basis, the Board is 
bound by the charts found at 38 C.F.R. § 4.85.

The Board fully understands that the veteran wears hearing 
aids and continues to feel that he has difficulty under 
certain circumstances even with the hearing aids on, but this 
does not change the rating which may be assigned based on the 
Tables for rating hearing disability.  The application of the 
rating schedule to the test results clearly demonstrates that 
an evaluation in excess of 10 percent is not warranted where 
the hearing in the poorer ear is at level IV.  Additionally, 
no more than a 10 percent evaluation is warranted for 
bilateral hearing loss manifest by level IV hearing in each 
ear.  As such, a rating higher than 10 percent must be and is 
denied.

Compensable evaluation for hemorrhoids

The veteran's disability due to hemorrhoids is evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Hemorrhoids 
that are mild or moderate warrant a 0 percent rating.  
Hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent rating.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures, warrant 
a 20 percent rating.


At his August 2007 hearing before the Board, the veteran 
testified that he was bothered by his hemorrhoids once or 
twice every month or two, and, if the hemorrhoids flared up, 
that flare-up would last several days to as long as a week.  
He stated that he used over-the-counter medications as 
needed.  The veteran did not report any treatment on a 
regular basis or irreducible hemorrhoids.

On VA examination conducted in February 2005, the examiner 
stated that no hemorrhoids were visualized.  There was no 
blood shown on hemoccult laboratory examination.  The 
examiner assigned a diagnosis of hemorrhoids, stable, with 
minimal residuals.  VA treatment records since that 
examination disclose no episodes of medical treatment for 
hemorrhoids.  This is consistent with the veteran's testimony 
that he used over-the-counter Preparation H when necessary. 

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a compensable rating for 
hemorrhoids because the medical evidence of record indicates 
that his hemorrhoids are small, rather than large, as 
required for a 10 percent evaluation, and are not thrombotic, 
but rather minimal.  In sum, the evidence indicates that 
disability due to the veteran's hemorrhoids is no more than 
mild and intermittent in nature.  For this reason, his claim 
for a compensable rating must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt that he might meet or approximate the 
criteria for a compensable rating - to resolve in his favor.  

Evaluations in excess of 10 percent for knee disabilities

The veteran's disabilities of the right knee and of the left 
knee, diagnosed as chondromalacia, are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5014, which provides 
that a rating should be based on the limitation of motion of 
the affected parts under Diagnostic Code 5003, the diagnostic 
code used to evaluate arthritis.  The provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 state that degenerative 
arthritis established by radiologic findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, also found at 
38 C.F.R. § 4.71a, a noncompensable rating is assigned when 
flexion of the knee is limited to 60 degrees; a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; when extension is limited to 10 
degrees, a 10 percent rating may be assigned.

Where a veteran has degenerative joint disease which is 
evaluated under Diagnostic Code 5003, a separate, compensable 
evaluation may be assigned under Diagnostic Code 5257 if the 
veteran also has knee instability or subluxation.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for 
separate functional impairments under Diagnostic Codes 5257 
and 5003 does not constitute pyramiding).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  Adequate consideration of 
functional impairment, including impairment from painful 
motion, weakness, fatigability, and incoordination, is 
required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical nature of the 
particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  If a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of Sections 4.40, 4.45, and 
4.59.  See VAOPGCPREC 09-98.

The veteran contends that he experiences pain in both knees, 
left worse than right, and that he experiences periodic 
giving way in both knees.  He testified before the Board that 
he had pain in his knees about six to seven days per month.  
The veteran also stated that his pain was an arthritic-type 
of pain and was worse with cold weather.

Left knee

A diagnosis of chondromalacia, left knee, with patellofemoral 
pain syndrome, was assigned during the veteran's service.  On 
VA examination conducted in February 2005, the veteran 
reported that he had painful popping and catching of the left 
knee, but no instability or locking.  There were days when he 
had no pain at all, and other times that he would describe as 
a 10/10 on a scale of one to ten with ten being the most 
intense pain.  The episodes of pain did improve with rest.  
The veteran did not use a knee brace, an assistive device for 
ambulation, or medication to reduce pain in the knee.  Pain 
increased with stairs and squatting.  The veteran's range of 
motion of the left knee was from 0 degrees of extension and 
135 degrees of flexion.  On objective examination, there was 
no instability, either to valgus or varus stress from 0 to 30 
degrees.  Anterior drawer examination was negative, posterior 
drawer examination was negative, and Lachman's and McMurray's 
tests were negative for instability.  He had pain on the 
extremes of range of motion.  Radiologic examination 
disclosed peaking of the tibial spines and squaring of the 
joint lines.  

During his testimony before the Board, the veteran indicated 
that the did not have locking or instability of his knees, 
and testified that he did not experience falling as a result 
of his knee disability, but that his knees would go out when 
he experienced back problems.  

Following a complete and sympathetic review of the medical 
evidence along with the veteran's credible testimony, the 
Board finds that the 10 percent rating currently assigned for 
left knee disability most accurately reflects the level of 
severity of that disability.  Specifically, the veteran does 
not have a compensable level of lost motion in the knee and 
the objective medical evidence does not show instability.  As 
such, a 10 percent evaluation is the maximum schedular 
evaluation for one major joint under Diagnostic Code 5003 and 
this reflects consideration of the periodic pain experienced 
by the veteran.  

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5263 (genu recurvatum), 
5270 (ankylosis of the ankle), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astragalectomy) are not 
applicable as no medical provider has assigned a diagnosis 
which may be evaluated under any of these diagnostic codes.  
Therefore, because the medical evidence reveals that the 
veteran retains almost full normal range of motion of the 
left knee and ankle, thus demonstrating no ankylosis, has no 
abnormality of any left semilunar cartilage of the knee, and 
no objective evidence of instability, a rating higher than 10 
percent must be and is denied.  There is no evidence to 
suggest the need for staged ratings.

Right knee

A diagnosis of chondromalacia, right knee, with 
patellofemoral pain syndrome, was assigned during the 
veteran's service.  Upon VA examination in February 2005, the 
veteran reported that he had painful popping and catching of 
the right knee, but no instability or locking.  There were 
days when he had no pain at all, and other times that he 
would describe as a 10/10 on the pain scale.  The episodes of 
pain did improve with rest.  The veteran did not use a knee 
brace or an assistive device for ambulation.  Pain increased 
with stairs and squatting.  The veteran's range of motion of 
the right knee was from 0 degrees of extension and 135 
degrees of flexion.  On objective examination, there was no 
instability, either to valgus or varus stress from 0 to 30 
degrees.  Anterior drawer examination was negative, posterior 
drawer examination was negative, and Lachman's and McMurray's 
tests were negative for instability.  He had pain on the 
extremes of range of motion.  Radiologic examination 
disclosed peaking of the tibial spines, tibial spurring, and 
squaring of the joint lines.  

During his testimony before the Board, the veteran indicated 
that the did not have locking or instability of his knees, 
and testified that he did not experience falling as a result 
of his knee disability, but that his knees would go out when 
he experienced back problems.  

Similar to as outlined above with respect to the veteran's 
left knee disability, the Board has reviewed all pertinent 
evidence, including the credible testimony of the veteran, in 
relation to all rating criteria for knee disabilities in an 
effort to determine if a higher rating may be assigned.  
Based on that review, however, the Board finds that the 
veteran is not entitled to an evaluation in excess of 10 
percent for his right knee disability as a 10 percent 
evaluation is the maximum schedular evaluation for one major 
joint under Diagnostic Code 5003 and no other schedular 
criteria have been met.  The veteran has both extension and 
flexion of the right knee far in excess of the limitations 
that would warrant an evaluation in excess of 10 percent; 
there is no objective evidence that the veteran has 
instability of the right knee notwithstanding his subjective 
complaints of "going out" when he experiences back pain; 
and, consideration of pain is encompassed in the assignment 
of a rating under Diagnostic Code 5003.

VA examination in February 2005 discloses that the veteran 
retains almost full normal range of motion of the right knee 
and ankle, thus demonstrating no ankylosis.  Similarly, no 
abnormality of any right knee semilunar cartilage or other 
disorder of the knee or ankle was demonstrated, so a 
separate, compensable evaluation cannot be assigned under any 
other criteria used to evaluate a knee disability.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5263, 5270, 5272, 5273, 
5274.  Consequently, the Board finds that the preponderance 
of the evidence, including the veteran's own testimony, is 
unfavorable to an evaluation in excess of 10 percent for 
right knee disability and the appeal for an evaluation in 
excess of 10 percent for right knee disability is denied.  
Additionally, there is no evidence to suggest the need for 
staged ratings.

Compensable evaluation for peripheral neuropathy, right and 
left upper extremities

On VA examination conducted in February 2005, soon after the 
veteran submitted his January 2005 claim, the veteran 
reported a diagnosis of peripheral neuropathy.  He reported 
occasional burning of the lower extremities associated with 
prolonged standing or being tired, but did not report similar 
symptoms in the upper extremities.  He denied symptoms of 
numbness or tingling in the hands.  Sensation was grossly 
intact.  There was slightly diminished sensation on 
monofilament examination of the palms of the hands.  Muscle 
strength of the upper extremities was described as 5/5.  The 
examiner agreed with the assignment of a diagnosis of 
peripheral neuropathy.

Treatment notes dated prior to February 2005 through April 
2005 include no notation that the veteran sought treatment 
for any disorder of the upper extremities other than 
complaints of pain in the left shoulder and arm in April 
2005.  At that time, the veteran had stiffness and an 
inability to work above his head with the left arm.  A 
diagnosis of adhesive capsulitis, left shoulder, was 
assigned.  The examiner specifically noted that the veteran 
was neurovascularly intact in both upper extremities.

In June 2007, there was no noted muscle weakness, atrophy, or 
gross abnormality of range of motion of the upper 
extremities.  Cranial nerves II to XII were grossly intact.  
No gross musculoskeletal deficit or asymmetry was noted.  

The veteran's peripheral neuropathy of the upper extremities 
is evaluated under Diagnostic Code 8515, used to evaluate 
paralysis of the median nerve.  Pursuant to this code, a 10 
percent rating is appropriate for both the major and minor 
hand when there is mild incomplete paralysis of the median 
nerve.  For moderate incomplete paralysis, a 30 percent 
rating is assigned for the major hand and a 20 percent rating 
is assigned for the minor hand.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note, "Diseases 
of the Peripheral Nerves," 38 C.F.R. § 4.124(a).  In this 
case, the absence of any sensory finding other than slightly 
diminished sensation on monofilament examination of the palms 
does not warrant a compensable evaluation based on incomplete 
paralysis.  Under 38 C.F.R. § 4.123, neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  

The veteran has not complained of constant pain in either the 
right hand or in the left hand, and no abnormality has been 
found on repeated objective examinations of reflexes, muscle 
strength, or muscle size in the upper extremities.  In this 
case, no objective impairment of muscle strength, even slight 
impairment, has been described.  Therefore, a compensable 
evaluation is not warranted under 38 C.F.R. § 4.123.

Also, under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  The veteran has not 
complained of dull or intermittent pain in the right arm or 
hand.  While the veteran has complained of left shoulder and 
arm pain, those symptoms have been attributed to a known 
diagnosis of cervical spine spondylosis with left radiculitis 
and to left shoulder capsulitis.  Therefore, a separate 
compensable evaluation is not warranted on the basis of 
neuralgia.  See 38 C.F.R. § 4.14.

Reflexes in the upper extremities have also been consistently 
shown to be intact.  Sensation has been shown to be intact in 
the upper extremities, except slight loss of sensation to 
monofilament testing on each palm.  There are no other 
identified neurological symptoms and effects of the upper 
extremities, and particularly including any that have been 
found to substantially impact routine functional capacity.

In the absence of any abnormality of any nerve or function of 
either the right upper extremity or the left upper extremity, 
other than slight decrease in sensation to monofilament 
testing at the left palm and at the right palm, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for peripheral neuropathy, 
left upper extremity, or peripheral neuropathy, right upper 
extremity.  Additionally, there is no evidence of a worsening 
of the disabilities to suggest the need for staged ratings.  
Consequently, the claim for increased initial evaluations for 
the peripheral neuropathy of each upper extremity must be 
denied.  


Evaluation excess of 10 percent for depressive disorder

Under the general rating formula for the evaluation of mental 
disorders, major depressive disorders will be rated as 10 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9434, where there is ooccupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication. 

If the evidence reflects occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events), a 30 percent rating will be 
assigned.

If there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or, difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent evaluation is warranted.

Deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such severe 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or, inability to establish and maintain effective 
relationships, warrant a 70 percent evaluation.  

If symptoms are so severe as to result in total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
; persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name warrant a 100 percent evaluation.

In May 2005, the veteran sought psychiatric treatment after 
an episode in which he lost his temper and became violent 
toward his wife.  He complained of low energy, loss of 
interest in activities, irritability, and occasional feelings 
of helplessness.  He was future-oriented and hoped treatment 
would help.  He was isolated from others.  A diagnosis of 
depressive disorder was assigned, and a score of 50 on the 
Global Assessment of Functioning (GAF) scale was assigned 
reflecting serious symptoms as per the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV).

Treatment notes dated in June 2005 disclosed that the veteran 
was taking medications, but his moods remained variable.  
Treatment notes in August 2005 and September 2005 reflect 
that the veteran reported he was doing well and there was no 
repeat of the episode of violent anger.  In November 2005, 
the provider stated that the veteran's mood had improved 
significantly.  Unfortunately, no GAF scores were assigned at 
the times of the treatment visits.

In May 2006, the veteran again underwent psychiatric 
examination.  The veteran reported fluctuating pain and 
energy levels.  He denied episodes of panic, and reported 
mild depression.  He appeared to have mild anxiety.  He 
reported that he tended to isolate himself when he was in 
pain, and was "more mild-mannered' when not in pain.  A GAF 
of 60 was assigned reflecting moderate symptoms as per the 
DSM-IV.


The veteran testified before the Board in August 2007 that he 
continued to feel depressed and felt the need to isolate.  He 
stated that he continued with treatment, including the use of 
psychiatric medications.  The veteran asserts that he 
continues to feel anxious when he does not stay at home.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran experiences occupational and social impairment 
with a decrease in efficiency due to symptoms such as a 
depressed mood and anxiety.  Although there appears to be 
times that are better than others as reflected by the 
fluctuating GAF score and the veteran's credible testimony, 
the Board will resolve all reasonable doubt in favor of the 
veteran in the interest of stability in rating as per 
38 C.F.R. § 3.344(a).  Thus, when considering that the 
veteran's symptomatology has been essentially consistent 
since his application for compensation for a psychiatric 
disability, the Board finds that the assignment of the more 
favorable 30 percent evaluation should be assigned for the 
entire period in question.  A rating higher than 30 percent, 
however, is denied as there is no evidence of flattened 
affect, difficulties with speech, panic attacks more than 
once a week, difficulty in understanding complex commands or 
impaired judgment and/or abstract thinking.

Extra-Schedular Evaluations

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected disabilities, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
with respect to any of the disabilities considered here by 
the Board.  The Board has been similarly unsuccessful in 
locating exceptional circumstances.  It is also pointed out 
that a TDIU claim is addressed in the remand portion of this 
decision.

The veteran has not required frequent periods of 
hospitalization for his diabetes, hearing loss, hemorrhoids, 
knee disabilities, peripheral neuropathy of the upper 
extremities or for his depression.  Additionally, treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by the veteran's 
various disabilities has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the evaluations assigned in this decision adequately 
reflect the clinically established impairments experienced by 
the veteran and higher ratings are not warranted on an extra-
schedular basis.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a bilateral toe disorder (claimed as 
toe pain and burned toenails) is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

An compensable evaluation for hemorrhoids is denied.

An evaluation in excess of 10 percent for chondromalacia 
patella, left knee, is denied.

An evaluation in excess of 10 percent for chondromalacia 
patella, right knee, is denied.  

A compensable evaluation for peripheral neuropathy, right 
upper extremity, is denied.

A compensable evaluation for peripheral neuropathy, left 
upper extremity, is denied.

A 30 percent rating evaluation for disability due to a 
depressive disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The VA clinical records, for example, a June 2004 outpatient 
treatment record, reflect that the condition that the veteran 
describes as "dry scalp" may be tinea versicolor.  Because 
there is a medical opinion of record that links the veteran's 
other skin disorders (tinea pedis and tinea unguinum) to the 
veteran's service-connected diabetes, the Board is of the 
opinion that the veteran should be afforded a VA examination 
of the scalp pursuant to 38 C.F.R. § 3.159(c)(1) to determine 
if he currently has a disorder of the skin of the scalp, and, 
if so, to determine whether that disorder is etiologically 
related to or aggravated by the veteran's service-connected 
diabetes mellitus.

VA clinical records, for example, an April 2005 outpatient 
treatment record, reflect that a diagnosis of adhesive 
capsulitis was assigned for the veteran's complaints of left 
shoulder pain.  The treating provider indicated that the 
history and cause of the disorder were discussed with the 
veteran, but the note does not include this information.  
Since such an opinion, if committed to writing, might favor 
the veteran's claim, that provider should be asked to provide 
more specific information as to the opinion apparently 
rendered verbally, including the opinion as to the cause of 
the disorder.  If the VA provider who treated the veteran for 
adhesive capsulitis, left shoulder, in April 2005 is not 
available, the veteran should be afforded a complete VA 
examination of the left shoulder.

The veteran has been granted service connection for 
lumbosacral strain and the veteran now contends that the 
injury in service which caused the lumbosacral strain also 
results in current diagnoses of sciatic neuropathy and 
intervertebral disc disease, as well as resulted in the 
claimed cervical spine disorder.  Clinical records of the 
veteran's evaluation for purposes of his application for 
Social Security Administration disability associated with the 
claims file reflect that some providers have assigned a 
possible diagnosis of sciatic neuropathy or lumbar 
radiculopathy, based on clinical signs and symptoms as 
reported by the veteran, but no diagnostic examination which 
would be more specific than the radiologic examinations of 
the spine has been conducted.  As such, further factual 
development is required.  In conjunction with development of 
medical evidence as to the current severity of the service-
connected lumbar disability, the examiner(s) should be asked 
to determine what symptomatology in the lower extremities is 
due to the service-connected back disability as compared to 
symptoms or findings are related to peripheral neuropathy 
secondary to service-connected diabetes mellitus.  

The Board notes that, in addition to the diagnosis of 
adhesive capsulitis assigned in 2005, a private physician, 
Dr. Springstead, assigned a diagnosis of cervical spondylosis 
with radiculitis to the left arm and shoulder in early 2002.  
However, Dr. Springstead did not indicate the etiology or 
onset of this disorder.  Accordingly, in an effort to fully 
assist this veteran in the development of his claims, he 
should be afforded VA examination to determine the likelihood 
that he has a neck disorder (cervical spine disorder) which 
is etiologically related to an injury incurred in service, or 
to his service-connected lumbar spine disability.  

After each of the claims for service connection or for an 
increased evaluation for a service-connected disability have 
been addressed, then the claim for TDIU, which is 
inextricably intertwined with the outcome of the 
adjudications of those issues, should be readjudicated.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2007, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder. 

The veteran should also be offered an 
opportunity to identify or submit any 
private clinical records not yet 
associated with the claims files, 
especially any clinical records which 
might demonstrate the nature of the 
veteran's neck and back pain prior to a 
post-service intercurrent employment 
injury in 1996.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file. In addition, 
the veteran and his representative should 
be informed of any such problem.

2.  The veteran should then be afforded 
orthopedic and neurological examinations 
to determine the nature and etiology of 
his current lumbosacral disorder(s), to 
include whether sciatic neuropathy, 
intervertebral disc disease, or lumbar 
radiculopathy are present, and, if so, to 
determine the etiology of such additional 
lumbar disorder, and to determine the 
etiology of a cervical spine disorder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  The 
examiner(s) must review the claims file, 
including service medical records, 
records of the veteran's 1996 work-
related injury, and records of the 2002 
diagnosis of cervical spondylosis, among 
other relevant records.  Each examination 
report must include a notation explaining 
what records were reviewed.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the 
examination(s), each examiner should 
specifically assign a diagnosis for each 
cervical spine disorder and each lumbar 
spine disorder, and describe the symptoms 
and severity of that disorder.  The 
examiner(s) should then provide the 
following opinions:


(a) If the veteran has a lumbar spine 
disorder other than the lumbosacral 
strain, for each such disorder, render an 
opinion as to whether it is at least as 
likely as not that the disorder was (i) 
manifest during the veteran's active 
service, or (ii) is the result of the 
veteran's active service, or any incident 
thereof, or (iii) had its onset during 
the veteran's active service, or (iv) is 
the result of or permanently aggravated 
by a service-connected disability, such 
as lumbosacral strain.

(b) If a cervical spine disability is 
diagnosed, the examiner is requested to 
state whether it is at least as likely as 
not (a 50 percent probability, or higher) 
that any current disorder of the cervical 
spine was (i) manifest during the 
veteran's active service, or (ii) is the 
result of the veteran's active service, 
or any incident thereof, or (iii) had its 
onset during the veteran's active 
service, or (iv) is the result of or 
permanently aggravated by a service-
connected disability, such as lumbosacral 
strain.

	(c) For each finding of neurological 
abnormality in the left lower extremity 
or in the right lower extremity, provide 
an opinion as to whether the identified 
neurological finding or pathology is as 
likely as not proximately due to or the 
result of the veteran's service-connected 
peripheral neuropathy or is due to some 
other disorder.  Explain what disorder is 
the likely cause of the neurological 
abnormality or finding.  

(d)  Each examiner should render an 
opinion as to the level of functional 
impairment experienced by the veteran as 
a result of his diagnosed disabilities.  
The examiner should state what impact 
each disability has on the veteran's 
employability, individually and 
collectively.  All opinions expressed 
must be supported by complete rationale.  

3.  The veteran should be afforded 
examination of the scalp to determine the 
nature and etiology of a claimed scalp 
disorder.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
sent to the examiner for review.  The 
examiner should summarize the medical 
history, including the onset and course 
of the claimed scalp disorder, to include 
review of prior VA clinical records which 
assigned a diagnosis of tinea versicolor.  
The examiner should describe each current 
disorder of the scalp and the 
manifestations thereof.  The examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
current disorder of the scalp is (i) the 
result of the veteran's active service, 
or any incident thereof, or had its onset 
during the veteran's active service, or 
(ii) is the result of, etiologically 
related to, or permanently worsened by, a 
service-connected disability, to include 
diabetes mellitus.  All opinions 
expressed must be supported by complete 
rationale.

4.  Upon completion of all requested 
development, each claim for service 
connection and for an increased 
evaluation, including entitlement to a 
total rating based on individual 
unemployability, should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Kristi Barlow 
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


